As filed with the Securities and Exchange Commission on November 15, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Advanced Photonix, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0325826 (I.R.S. Employer Identification Number) Advanced Photonix, Inc., 2925 Boardwalk, Ann Arbor, Michigan 48104, (734) 864-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Richard D. Kurtz, President and Chief Executive Officer,
